Citation Nr: 1115859	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a brain tumor, claimed as secondary to exposure to herbicide agents during service.  

2.  Entitlement to service connection for hearing loss of the left ear, claimed as secondary to residuals of a brain tumor.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for residuals of a thyroid tumor, claimed as secondary to diabetes mellitus or as due to exposure to herbicide agents during service.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for erectile dysfunction, hypertension, and residuals of a thyroid tumor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  






FINDINGS OF FACT

1.  The Veteran developed a non-malignant acoustic neuroma in 1991.  It was surgically excised in 1993, and is not related to his period of service (including to exposure to herbicides therein).   

2.  Left ear hearing loss developed secondary to treatment for acoustic neuroma and is not otherwise shown to be related to the Veteran's period of active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a brain tumor manifested by acoustic neuroma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2010).

2.  The criteria for service connection for left ear hearing loss to include as secondary to acoustic neuroma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, a November 2008 letter from the RO satisfied these criteria.  In the November 2008 letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter also advised the Veteran of the criteria for secondary service connection, e.g., what the evidence must show to establish that a current disability was caused by or aggravated by a service-connected disability.  He was also advised to submit any medical evidence supporting his contention that noise exposure caused brain cancer.  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, the letter dated in November 2008 fully satisfied the duty to notify provisions regarding service connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO obtained relevant VA outpatient treatment records and private outpatient treatment records from Kaiser Permanente, Elyria Regional Hospital, and Metrohealth Medical Center.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which reveals he did not have complaints (e.g., relevant symptoms) regarding the claimed disabilities during service, or a relevant diagnosis, and no suggestion of an association between the conditions and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the standards of McLendon are not met with respect to these claims.  The record shows removal of acoustic neuroma many years following discharge.  While the Veteran might have been exposed to acoustic trauma as a result of his active duty service, there is simply no indication that such exposure to loud noises caused a tumor to form in his head.  Additionally, the disability is not one associated with exposure to herbicides, nor is there any indication that the disability is otherwise related to service.   

VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service Connection Claims

The laws pertinent to the claims for service connection are as follows:  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: AL Amoidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2010). 

III.  Analysis

Here, the Veteran claims entitlement to service connection for residuals of an acoustic neuroma, including related left ear hearing loss.  He asserts that the acoustic neuroma was caused by exposure to acoustic trauma during service.  (See Report of Contact dated August 30, 2006.)  Alternately, he alleges that the tumor developed as a result of exposure to herbicide agents during service in Vietnam.  (See Transcript at 8.)  

The Veteran's service treatment records are associated with his claims file.  The Veteran testified that he served as a wheel mechanic.  (See Transcript at 3.)  The Veteran's DD-214 documents service as an F&E Systems Repairman.  The records show service in the Republic of Vietnam; hence, exposure to herbicide agents is conceded.  They do not show, however, complaints or treatment for a brain tumor or any associated hearing loss.  Rather, he specifically denied any hearing loss during his service separation examination in 1967.  

In testimony, the Veteran stated that he was diagnosed with a brain tumor in 1991.  Private treatment records from Kaiser Permanente indicate that in August 1993, he underwent an excision of a schwannoma in the brain, on the left vestibular nerve.  No malignancy was found.  

Other than left ear deafness, the records do not show current residuals attributable to the removal of the acoustic neuroma.  The Veteran described current residuals consisting of left ear hearing loss and headaches.  (See Transcript at 7-8.)  

The Board has considered this and other evidence of record, but finds that the preponderance of the evidence is against the claim.  The record does not support the Veteran's contention that a brain tumor is etiologically related to service and any exposure to herbicides agents.  First, while the Veteran likely was exposed to herbicide agents as a consequence of his service in Vietnam, the benign acoustic schwannoma is not the kind of tumor associated with exposure to herbicides.  Rather, The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

While malignant schwannomas are diseases presumptively linked to herbicide exposure, there is no such provision under law providing for a presumptive link for a non-malignant acoustic neuroma.  In the current case, the Veteran's tumor was determined to be benign rather than malignant.  In addition, while the Board does not doubt that the Veteran was exposed to loud noises coincident with his service responsibilities, there is no persuasive evidence linking the acoustic neuroma to acoustic trauma.  

Moreover, the acoustic neuroma was not diagnosed until over twenty years following discharge from service.  Prior to such time, there is no medical evidence showing treatment for or symptoms of acoustic neuroma; nor is there lay testimony showing any continuity of symptomatology since service discharge.  The Board finds that this lengthy period without treatment or reports of symptoms to be persuasive evidence against the claim.  Additionally, although there are numerous private treatment records associated with the Veteran's claims file, they do not include any opinions from medical professionals linking any current residuals of acoustic neuroma to the Veteran's active duty service.  

In short, the only evidence in support of the claim comes from the Veteran's lay testimony indicating a possible relationship between exposure to herbicides and the development of tumors.  The Veteran himself has not offered any explanation for his belief in such a relationship.  The Board points out that the determination of an etiological relationship between non-observable systemic disorders such brain tumors and its complications are clearly matters that are far removed from the realm of lay expertise.  The Board consequently finds that his bare opinion in this regard is entitled to no probative value.  See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims categorically held in a service connection case that "a valid medical opinion was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.") 

In sum, there is no persuasive evidence of acoustic neuroma in service or until decades after service, and no competent or credible evidence linking acoustic neuroma or its residuals to service (including to herbicides encountered therein).  As the preponderance of the evidence therefore is against the claim, service connection for post-operative residuals of acoustic neuroma is denied.  

As to the claim for left ear hearing loss, the Veteran asserts that such is a residual of the removal of the acoustic neuroma.  The medical evidence supports such contention.  The Veteran has not asserted, and the evidence does not show, that the Veteran's hearing loss disability was initial manifested during, or is otherwise etiologically related to, the Veteran's active military service.  Since service connection for acoustic neuroma is denied herein, there remains no basis to support the claim for service connection and it must be denied.  


ORDER

Service connection for residuals of a brain tumor is denied.  

Service connection for left ear hearing loss is denied.  

(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that additional development is warranted prior to issuing a decision on the claims for service connection for erectile dysfunction, hypertension, and residuals of a thyroid tumor.  

The Veteran claims that these disabilities are secondary to service-connected diabetes mellitus.  He also asserts that the residuals of a thyroid tumor are due to exposure to herbicide agents during service.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Veteran underwent a VA examination in May 2007.  The examiner provided an opinion indicating that diabetes mellitus did not cause erectile dysfunction or hypertension because the disabilities preceded the onset of diabetes mellitus.  While the factual basis of the opinion appears sound, the examiner did not render an opinion as to whether diabetes mellitus aggravates erectile dysfunction or hypertension.  Moreover, no opinion was rendered as to the most likely etiology of residuals of a thyroid tumor.  Accordingly, further opinion and/or examination is required.  

Accordingly, these matters are REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of the claimed erectile dysfunction, hypertension, and residuals of a thyroid tumor disability.  By necessity, the physical examination should include clinical findings on the current severity of the service-connected diabetes mellitus disability.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner should offer an opinion as to the following:  

a.  Is it is at least as likely as not that any (1) erectile dysfunction or (2) hypertension is aggravated by service-connected diabetes mellitus?  

If erectile dysfunction or hypertension is found to be aggravated by a service-connected diabetes mellitus, the examiner should, to the extent possible, describe the baseline level of the erectile dysfunction or hypertension prior to any such aggravation by the service-connected disability.

b.  What is the most likely etiology of residuals of thyroid tumor, including whether such is due to or aggravated by service-connected diabetes mellitus or is related to exposure to herbicide agents in service as alleged.  

In rendering an opinion, the examiner is advised certain disabilities are presumptively linked under law with exposure to herbicides including: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

2.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims in light of all pertinent evidence and legal authority.  

3.  If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (to include clear reasons and bases for the RO's/AMC's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


